PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/622,647
Filing Date: 14 Jun 2017
Appellant(s): The Toronto-Dominion Bank



__________________
James A. Cooke, III (Reg # 69,338)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03-10-2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10-08-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A.  Applicant's argument with respect to claims 1-20, regarding rejection is improper is not persuasive.  Applicant seems to argue that two embodiments of the same reference would not be obvious to combine in a proper rejection.  However, the use of a patent as a reference is not limited to the specific use but what would have been obvious to one of ordinary skill in the art.  The reference is therefore relevant for all it contains.  Furthermore the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the two embodiments are in the same reference and therefore the motivation is within the references themselves.  Finally, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, since both embodiments are in the same reference and within the same field of endeavor and is completely reasonably pertinent since it’s the same disclosure it would have been obvious to anyone of ordinary skill in the art to combine them.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).   A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Thus Goutard in view of Litan Sever still meet the scope of the limitations as currently claimed.  


For the above reasons, it is believed that the rejections should be sustained.

B.  Applicant's argument with respect to claims 1-20, has misconstrued the examiner's position regarding expected values of parameters.  Goutard teaches  receive, via the communications unit from a computer system, data indicative of an expected occurrence of a second data exchange involving the communications device, the data comprising expected values of parameters that characterize the second data exchange, (i.e., section 0100-0101 teaches receiving data regarding expected values or predicated values of reliability state).  Clearly this section teaches generate one or more different types of alarms in real time and/or predictively (e.g., based on a predictive analysis of power system related data based on broadest reasonable interpretation predicting is equivalent to expected since a prediction is giving expected future values.  Thus Goutard in view of Litan Sever still meet the scope of the limitations as currently claimed.

C.  Applicant's argument with respect to claims 1-20, has misconstrued the examiner's position regarding selectable.  Goutard teaches receive, from the input unit, a selection of the second interface element displayed on the interface, (i.e., section 0090 teaches display and input unit or touchscreen; also teaches interface elements in a graphical user interface; section 0091 teaches selecting to directly access drill-down information; also teaches requesting performance or predictive analysis via the ui). Clearly a drill-down menu in a GUI is a selectable item which displays additional information that can also be selectable.  Thus Goutard in view of Litan Sever still meet the scope of the limitations as currently claimed.

D.  Applicant's argument with respect to claims 5, Goutard teaches modify the first interface element and present the modified first interface element and the second interface element on the display unit, when the geographic position of the communications device falls within the threshold distance of the expected location, (i.e., section 0135 teaches using location data for one or more remedial actions for operator guidance for the end user; section 0183 teaches geographical filters which teach filtering within a certain distance or threshold; section 0084 teaches geo tag and topological tags in order to determine remedial action to take; section 0090 teaches a client device using gui to provide information for possible remedial actions to be taken; section 0100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus Goutard in view of Litan Sever still meet the scope of the limitations as currently claimed.

E.  Applicant's argument with respect to claims 1-20, has misconstrued the examiner's position regarding modify the first interface element and present the modified first interface element and the second interface element on the display unit.  Goutard teaches modify the first interface element and present the modified first interface element and the second interface element on the display unit, when the current date or time falls within the threshold time period of the expected date or time for the second data exchange, (i.e., section 0090 teaches a client device using gui to provide information for possible remedial actions to be taken; section 0100 teaches generating alarm based on predicted level vs current levels or expected vs target parameter value; section 0079 and 0099 teaches taking remedial action to correct problem).  Applicant seems to suggest that the primary reference cannot teach a modified first element and second element due to the analysis of the independent claim however, the applicant has miss interpreted the rejection.  What is not taught by Goutard is the very specific modification of the first and second elements as claimed in the independent claim. But the general broad language used in this dependent claim is taught by the primary reference.  Thus Goutard in view of Litan Sever still meet the scope of the limitations as currently claimed.


Respectfully submitted,
/JOEL MESA/Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/George C Neurauter, Jr./Primary Examiner, Art Unit 2459    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.